The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Claims 1-19 are currently pending in the application. Claims 1-19 are original claims to patent US 10,271,240 B2.
	
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,271,240 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2021 is considered by the examiner in accordance with MPEP 1406.	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,134,409. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,134,409. Although the claims at issue are not identical, they are not patentably distinct from each other the limitations of claims 1-9 are found in the limitations of the ‘409 patent’s claims 1-13 as disclosed by the ‘409 specification (see the below analysis).
Claims 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 of U.S. Patent No. 11,134,409. Although the claims at issue are not identical, they are not patentably distinct from each other because, for example, the limitations of independent instant claim 10 are a broader subset of the limitations of the ‘409 patent’s independent claim 6. The dependent claims of this proceeding, claims 11-14, and of the ‘409 patent, claims 7-10, also correspond in a similar manner.
Claims 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 6 of U.S. Patent No. 11,134,409. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claim 15
‘409
A non-transitory computer readable medium storing instructions that are executable by a processor to cause the processor to: 
“a non-transitory computer readable medium storing instructions that are executable by the processing circuitry to establish” (‘409 Patent, claim 6)

identify traffic matrices that represent observed network states during usage of the wireless network (“experienced traffic matrices”); 
“repeatedly obtaining example traffic matrices representative of example network states by observing actual traffic on the network, wherein each of the example network states is specified in terms of numbers of flows per flow type and link condition for multiple flow types and multiple link conditions” (‘409 Patent, claim 1)

It would have been obvious to one of ordinary skill in the art at the time of invention to implement the ‘409 training method of claim 1 in the ‘409 device of claim 6. This implementation would have been obvious because one of ordinary skill in the art would have found: ‘409 claim 6 calls for “training” as disclosed in the ‘409 specification, and ‘409 claim 1 recites “training” as disclosed in the ‘409 specification.	

classify the experienced traffic matrices as having acceptable or unacceptable quality of experience (“QoE”); 
“repeatedly classifying the example traffic matrices as having one or the other quality of experience (QoE) out of two different QoEs based on at least one per-flow QoE metric indicative of an overall per-flow QoE of a type of data flow; repeatedly feeding the example traffic matrices and their classifications into a machine learning engine” (‘409 Patent, claim 1)

training a machine learning engine by feeding the experienced traffic matrices and their respective QoE classifications as training data to the machine learning engine; 
“A method of training a machine learning engine used in determining whether a flow is to be added to a network” (‘409 Patent, claim 1)

“repeatedly feeding the example traffic matrices and their classifications into a machine learning engine” (‘409 Patent, claim 1)

“training a classification engine by feeding the experienced network states and their QoE assessments as training data to the classification engine, the trained classification engine determining the experiential capacity; representing a portion of the experienced network states based on the QoE assessments in a graphical space” (‘409 Patent, claim 1)

responsive to request to add a new flow to the network, cause the machine learning engine to classify a predicted traffic matrix as having acceptable or unacceptable, the predicted traffic matrix representing a predicted network state with the new flow added; and 
“training a machine learning engine used in determining whether a flow is to be added to a network” (‘409 Patent, claim 1)

“wherein classifying the example traffic matrices as having acceptable QoE or unacceptable QoE comprises” (‘409 Patent, claim 4)

“representing a portion of the experienced network states based on the QoE assessments in a graphical space, wherein the experiential capacity is indicative of those network states, out of possible network states of the wireless network having acceptable QoE, each of the possible network states specifying numbers of data flows per flow type and link conditions for multiple flow types and multiple link conditions” (‘409 Patent, claim 6)

“a flow admission engine determining whether to add or reject a new flow on the wireless network based on a determination that a current network state resides within a boundary of the graphical space representing the experiential capacity of the network” (‘409 Patent, claim 6)

determine whether a flow is to be added to the network based on the classification of the predicted traffic matrix.
“a flow admission engine determining whether to add or reject a new flow on the wireless network based on a determination that a current network state resides within a boundary of the graphical space representing the experiential capacity of the network” (‘409 Patent, claim 6)

Claims 16-19
‘409
The limitations of claims 16-19 correspond to claim limitations found in the ‘409 patent as defined by the ‘409 patent’s original disclosure.

See claims 4, 9, and 10.
Claims 1-9
‘409
The limitations of claims 1-9 correspond to claim limitations found in the ‘409 patent as defined by the ‘409 patent’s original disclosure (similarly to above claims 15-19).

See claims 1-13.


Allowable Subject Matter
Should the above rejections be addressed, the following is a statement of reasons for the indication of allowable subject matter: the cited prior art of record does not disclose or reasonably suggest the combined limitations found in each of the respective independent claims as understood in view of the specification.
With regard to independent claim 1, the cited prior art does not disclose, in the context of the other claim limitations: “determining a predicted network state for the network, the predicted network state specifying how many flows, out of flows currently on the network and the new flow, have a particular combination of flow type and link condition for each possible combination of flow type and link condition out of multiple flow types and multiple link conditions”; and “responsive to determining that the predicted network state is within the specified set of acceptable network states, controlling a network device of the network to add the new flow to the network”.
With regard to independent claim 10, the cited prior art does not disclose, in the context of the other claim limitations: “an experiential capacity determining engine to determine an experiential capacity of a wireless network by”, “training a classification engine by feeding the experienced network states and their QoE assessments as training data to the classification engine, the trained classification engine determining the experiential capacity, where the experiential capacity indicates those network states, out of possible network states of the wireless network, that have an acceptable QoE, and each of the possible network states specifies numbers of data flows per flow type and link condition for multiple flow types and multiple link conditions”; and “a flow admission engine to determine whether to add or reject a new flow on the wireless network based on the experiential capacity of the network and a current network state”.
With regard to independent claim 15, the cited prior art does not disclose, in the context of the other claim limitations: “identify traffic matrices that represent observed network states during usage of the wireless network”; “training a machine learning engine by feeding the experienced traffic matrices and their respective QoE classifications as training data to the machine learning engine”; “responsive to request to add a new flow to the network, cause the machine learning engine to classify a predicted traffic matrix as having acceptable or unacceptable, the predicted traffic matrix representing a predicted network state with the new flow added”; and “determine whether a flow is to be added to the network based on the classification of the predicted traffic matrix”. The term “network state” is defined by the specification as “a state of the network in terms of the numbers of data flows on the network that correspond to each combination of flow type and link condition” (10,271,240: column 2, lines 63-66).
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William H. Wood whose telephone number is (571)272-3736 and fax number is (571)273-3736.  The examiner can normally be reached on Monday-Friday 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744. The Central Reexamination Unit’s (CRU) fax number is (571)273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR systems, see https://ppair-my.uspto.gov/pair/PrivatePair.  For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/William H. Wood/
Primary Examiner, CRU 3992

Conferees: 

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992